Title: To James Madison from James Monroe, [ca. 21 April 1816]
From: Monroe, James
To: Madison, James


                    
                        [ca. 21 April 1816]
                    
                    The Revd. John H. Rice called on me today, with a view that I might present him to you. He is on his way to New York, to attend a general meeting of the bible societies of the UStates, and the object of his call was, to solicit such countenance to them, as yourself & the others, in the principal offices of the govt., might be disposed to give, not as members of the govt., but individuals deriving additional weight from their offices.
                    He spoke largely on the subject, & urged many political reasons, in favor of such countenance, such as, that those societies had acquired, &. were acquiring immense political weight throughout the world, particularly in G. B. Russia, Austria, Prussia &ce. That G B. as chief of the mov’ment, had added much to her strength, derivd from commerce, military success &ce, by the influence it secur’d to her, among the mass of the people in foreign

states. That the UStates might participate in that influence, if the heads of the govt. would give their names only, to the project; that if they declin’d it, the influence, would be turnd against them.
                    Wishing that you might have time to consider the subject, I declind presenting him, under the pretext of business, but promisd to communicate his proposition to you, & give an answer to his ⟨friend a⟩ Mr Caldwell of the Capitol hill, or by letter at N. York, in a day or two.
                    
                        J. M.
                    
                